       Case 3:19-cr-00308-VAB Document 29 Filed 12/23/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         : CRIMINAL NO. 3:19-cr-308 (VAB)

                    vs.                           :

 JENNIFER O’BRIEN                                 : December 23, 2020


                  CONSENT MOTION TO CONTINUE SENTENCING AND
                        TO EXTEND RELATED DEADLINES

       The defendant, Jennifer O’Brien, hereby moves for a continuance of the sentencing hearing

currently scheduled for January 20, 2021, to February 10, 2021 or a date thereafter that is convenient

for the Court. The Government has no objection to this motion.

       The defendant also requests that the Court postpone the related deadlines for the filing of the

parties’ sentencing memoranda in conjunction with the new sentencing date.

       Ms. O’Brien recently had a series of medical tests and is due for additional testing in February.

Undersigned counsel is continuing to gather information related to her medical status and need for

future testing and treatment. Accordingly, Ms. O’Brien seeks a continuance of approximately three

weeks to permit counsel to gather the necessary information in advance of filing her sentencing

memorandum.

       Undersigned counsel has consulted with Ms. O’Brien who consents to this request for a

continuance.

       Assistant United States Attorney Jennifer Laraia has no objection to this motion being granted.

       WHEREFORE, the defendant respectfully requests that this motion be granted.
       Case 3:19-cr-00308-VAB Document 29 Filed 12/23/20 Page 2 of 2




                                             Respectfully submitted,

                                             THE DEFENDANT,
                                             Jennifer O’Brien

                                             OFFICE OF THE FEDERAL DEFENDER

Dated: December 23, 2020                      /s/ Allison M. Near
                                             Allison M. Near
                                             Assistant Federal Defender
                                             265 Church Street, Suite 702
                                             New Haven, CT 06510
                                             Phone: (203) 498-4200
                                             Bar No.: ct27241
                                             Email: allison_near@fd.org



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 23, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

                                                      /s/ Allison M. Near
                                                      Allison M. Near




                                                  2
